     Case 5:20-cv-00097-DCB-MTP Document 19 Filed 12/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
JOSE FRANCISCO-VALLE                                           PLAINTIFF
V.                               CIVIL ACTION NO. 5:20-CV-97-DCB-MTP
MR. BANKS, ET AL.                                              DEFENDANT
              Order Adopting Report and Recommendation
     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 17], to which no

objections have been filed by the Plaintiff. Having carefully

reviewed the same, the Court finds that Magistrate Judge Parker’s

Report and Recommendation is well taken and shall be adopted as

the findings and conclusions of this Court. Magistrate Judge Parker

finds that this action should be dismissed without prejudice

because Plaintiff has failed to prosecute and comply with the

Court’s orders.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court. This action is hereby

DISMISSED without prejudice.

     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.




                                    1
Case 5:20-cv-00097-DCB-MTP Document 19 Filed 12/17/20 Page 2 of 2



SO ORDERED AND ADJUDGED this the 16th day of December, 2020.

                                     _/s/David Bramlette_________
                                     UNITED STATES DISTRICT JUDGE




                               2
